Haskell, J.
No argument is offered in support of the exceptions to the charge of the presiding justice, and no error is perceived therein.
Nor is the complaint defective. The allegation of prior conviction is, that respondent has been convicted of keeping and depositing in this State intoxicating liquors with intent that the same should be there sold in violation of law.
The averment in substance is, that the respondent had the liquors, intending them for illegal sale; and this is an offense under R. S., c. 27, § 40. It differs from the cases of State v. Miller, 48 Maine, 576, and State v. Learned, 47 Maine, 426, where the allegation was that the respondent had the liquors, *55intended it may be, not by Mm, but by some other person for unlawful sale, for which he would not be responsible.

Exceptions overruled. Judgment for the State.

Peters, C. J., Walton, Virgin, Libbey and Emery, JJ., concurred.